Citation Nr: 0832557	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for acute bronchitis.

2.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from October 1964 to January 
1966 and January 1966 to February 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
acute bronchitis (claimed as recurring lung problem and 
recurring pneumonia).  Not all of the service medical records 
could be located, including from a specific period of time 
that the veteran asserts he contracted pneumonia from January 
1969 to July 1969.  Service medical records in December 1964 
indicate a diagnosis of acute pneumonitis, organism or cause 
unspecified, in which the veteran was hospitalized for two 
days.  Additionally, the veteran presented with a cough in 
January 1971, and the veteran asserts that since contracting 
pneumonia in 1969 he has suffered lung problems.  The Board 
notes that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  The 
diagnoses on a VA psychiatric examination conducted in 
February 2004 included pneumonia problems.  

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  In the present case, there is competent evidence 
showing a current respiratory disability, documentation in 
service of some type of respiratory symptoms, and statements 
from the veteran indicating continuity of symptomatology 
between the symptoms in service and the current problems.  In 
light of these factors, the Board concludes that an 
examination is required to determine the likelihood that the 
current respiratory problems are related to service.  

The veteran is also claiming entitlement to an initial rating 
in excess of 30 percent for post traumatic stress disorder 
(PTSD).  The veteran indicated in a May 2007 VA Form 9 that 
his service-connected PTSD has become worse since his last VA 
examination, which was conducted in February 2004.  He states 
that he now experiences panic attacks frequently.

A remand is necessary in order to determine the current level 
of severity of the veteran's PTSD.  The United States Court 
of Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  (Finding 
a veteran is entitled to a new examination after a two-year 
period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  A VA examination is necessary to provide a 
thorough assessment of the veteran's current level of 
functioning due to his PTSD.

Additionally, if the veteran is obtaining treatment for PTSD, 
any updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated treatment 
records.  Ask the veteran if he has 
received treatment for a respiratory 
disorder and/or PTSD from any facility 
and obtain and associate with the 
claims file any such records. 
2.  Afford the veteran a VA respiratory 
system examination to determine the 
nature and etiology of any respiratory 
disorder, to include the claimed 
bronchitis and/or pneumonia.  The 
claims folder, including the service 
medical records, should be made 
available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history 
of the claimed disorders.  

The examiner should specifically comment 
as to the likelihood that any currently 
found disability is related to the 
symptoms noted in service medical 
records and the incidents in service 
that were described by the veteran.

3.  Schedule the veteran for a VA 
examination with a psychologist or 
psychiatrist in order to determine the 
current severity of his PTSD.  The 
examiner should identify and completely 
describe all current symptomatology.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

Ask the examiner to discuss all 
findings in terms of the General Rating 
Formula for Mental Disorders, 38 C.F.R. 
§ 4.130 (2007).  The pertinent rating 
criteria must be provided to the 
examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).

5.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

